 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   SCOTT SCHUTZA,                                         Case No.: 18cv947-GPC(BGS)
12                                         Plaintiff,
                                                            ORDER GRANTING PLAINTIFF’S
13   v.                                                     MOTION FOR DEFAULT
                                                            JUDGMENT AND GRANTING IN
14   OAKLAND SUTTER HOTEL, L.P., a
                                                            PART AND DENYING IN PART
     California Limited Partnership; TEN
15                                                          PLAINTIFF’S CLAIMS FOR
     OAKS, INC., a California Corporation;
                                                            RELIEF
16   and DOES 1-10,
17                                     Defendants.          [Dkt. No. 18.]
18
19          Plaintiff filed a second motion for default judgment on September 20, 2019. (Dkt.
20   No. 18.) No opposition has been filed. Based on the reasoning below, the Court
21   GRANTS Plaintiff’s motion for default judgment, and GRANTS in part and DENIES in
22   part Plaintiff’s claims for relief.
23                                             Background
24          On May 15, 2018, Plaintiff Scott Schutza (“Plaintiff”) filed a complaint against
25   Defendants Oakland Sutter Hotel, LP and Ten Oaks, Inc. (“Defendants”) for violations of
26   the Americans with Disabilities Act of 1990 (“ADA”) and California’s Unruh Civil
27
                                                        1
28                                                                                18cv947-GPC(BGS)
 1   Rights Act (“Unruh Act”). (Dkt. No. 1, Compl.) Plaintiff is a paraplegic who cannot
 2   walk and uses a wheelchair for mobility. (Id. ¶ 1.) Defendants own the property located
 3   at 7520 and 7550 El Cajon Blvd., La Mesa California in February 2018 and currently.
 4   (Id. ¶¶ 2, 3.) Plaintiff went to Defendants’ property to eat at Cilantro Taco Shop and
 5   Yum Yum Donuts in February 2018. (Id. ¶ 8.) Even though there are parking spaces
 6   marked and reserved for persons with disabilities in the parking lot where Cilantro Taco
 7   Shop and Yum Yum Donuts are situated, all the parking stalls and access aisles reserved
 8   for persons with disabilities were not level with each other, having slopes greater than the
 9   required 2.1%. (Id. ¶¶ 11, 12.) Moreover, while there is a parking stall reserved for
10   persons with disabilities in front of Yum Yum Donuts, there is no compliant access aisle
11   that accompanies the parking stall. (Id. ¶ 13.) The complaint alleges that the parking
12   stalls and access aisles are not level and contain inaccessible slopes. (Id. ¶ 15.) He also
13   claims that there are insufficient number of accessible parking spaces. (Id. ¶ 31.)
14   According to the applicable standards, one in six or eight accessible parking spaces must
15   be van accessible. (Id.) Plaintiff claims he has been deterred from returning to patronize
16   Cilantro Taco Shop and Yum Yum Donuts because of the barriers that exist and will
17   return once the barriers are removed. (Id. ¶ 25.) Plaintiff seeks injunctive relief under
18   the ADA and Unruh Act, statutory damages of $4,000 under the Unruh Act, and
19   reasonable attorneys’ fees and costs under the ADA and Unruh Act. (Id. at 8.1)
20            Because Defendants did not respond to the complaint, on September 26, 2018,
21   Plaintiff sought entry of default against both Defendants which was granted on
22   September 28, 2018. (Dkt. Nos. 8, 9, 10.) On August 22, 2019, the Court denied
23   Plaintiff’s motion for default judgment as it was not clear whether Defendants are the
24   owners of the property at issue and the Court questioned the sufficiency of the service of
25
26
     1
27       Page numbers are based on the CM/ECF pagination.
                                                       2
28                                                                                18cv947-GPC(BGS)
 1   process on them. (Dkt. Nos. 12, 16.) On September 20, 2018, Plaintiff filed a second
 2   motion for default judgment. (Dkt. No. 18.) No opposition has been filed.
 3                                           Discussion
 4         In its prior order, the Court questioned whether Oakland Sutter Hotel, LP and Ten
 5   Oaks, Inc. owned the property located at 7520 and 7550 El Cajon Blvd., La Mesa,
 6   California. In its second motion, Plaintiff presents a grant deed, dated November 22,
 7   2017, where Oakland Sutter Hotel, LP is the grantee of the property at issue. (Dkt. No.
 8   18-7, Ex. 5 at 3.) Ten Oaks, Inc. is the general partner of Oakland Sutter Hotel, LP. (Id.
 9   at 6.) Oakland Sutter Hotel LP has now changed its name to Five Hills, LLP. (Id. at 7.)
10   Plaintiff explains that even though each business is on the same strip-mall, each business
11   has a different street address; however, the entire property, Parcel Number 469-160-18-
12   00 is recorded with the address of 7520 El Cajon Blvd., La Mesa, which includes both
13   businesses. (Id. at 6.) The Court is satisfied that Defendant Oakland Sutter Hotel LP and
14   the general partner, Ten Oaks, Inc., now Five Hills, LLP are owners of the property
15   where the businesses are located.
16         Next, the proofs of service of the complaint and summons indicate that the process
17   server made two attempts at unsuccessful personal service, and at the third attempt, the
18   process server personally served “Kaliko McPadden who identified herself as UPS Store
19   Clerk. P Female, 23 Years Old, Brown Hair, Black Eyes, 5’6”, 165 Pounds.” (Dkt. No. 6
20   at 3; Dkt. No. 7 at 3.)
21         In California, in lieu of unsuccessful attempts at personal service, “a summons may
22   be served by leaving a copy of the summons and complaint during usual office hours in
23   his or her office or, if no physical address is known, at his or her usual mailing address,
24   other than a United States Postal Service post office box, with the person who is
25   apparently in charge thereof, and by thereafter mailing a copy of the summons and
26   complaint by first-class mail . . .” or “a summons may be served by leaving a copy of the
27
                                                   3
28                                                                                 18cv947-GPC(BGS)
 1   summons and complaint at the person's dwelling house, usual place of abode, usual place
 2   of business, or usual mailing address other than a United States Postal Service post office
 3   box, in the presence of a competent member of the household or a person apparently in
 4   charge of his or her office, place of business, or usual mailing address other than a United
 5   States Postal Service post office box, at least 18 years of age, who shall be informed of
 6   the contents thereof, and by thereafter mailing a copy of the summons and of the
 7   complaint by first-class mail, postage prepaid to the person to be served at the place
 8   where a copy of the summons and complaint were left.” Cal. Civ. Proc. Code §
 9   415.20(a) & (b).
10         Plaintiff cites to Hearn v. Howard, 177 Cal. App. 4th 1193 (2009) to argue that he
11   properly served the UPS store clerk. In Hearn, the plaintiff attempted to personally serve
12   the defendant at the business address on her letterhead and the address reported by the
13   California State Bar on three separate occasions on three separate days. Id. at 1202. The
14   business address was a private post office box rental store. Id. On the third attempt, the
15   process service left the documents with the mail store clerk and mailed the documents to
16   the same address by first class, postage prepaid mail. Id. The court of appeal held that
17   the “purpose of section 415.20 was achieved by service on the clerk at the post office box
18   store where appellant rented a post office box.” Id. at 1202-03 (noting it did not matter
19   that mail store clerk was not a manager and store clerk did not have to confirm or deny
20   whether the appellant rented a post office box at that location).
21         Here, Defendant Oakland Sutter Hotel, LP lists Raj Singh as the registered agent
22   for service of process with a service address as 1547 Palos Verdes Mall, #224, Walnut
23   Creek, CA 94547. (Dkt. No. 18-7, Ex. 5 at 7.) The address is a private post office rental
24   box. Because personal service was attempted three times, substitute service was
25   appropriate on the store clerk and sufficient for substituted service. See Hearn, 177 Cal.
26
27
                                                   4
28                                                                                18cv947-GPC(BGS)
 1   App. 4th at 1202-03. Plaintiff additionally mailed the served documents to Ten Oaks,
 2   Inc. and Oakland Sutter Hotel, LP. (Dkt. No. 6 at 4-5; Dkt. No. 7 at 4-5.)
 3         Because Plaintiff has demonstrated that Defendants are the owners of the property
 4   at issue and service of process was proper, the Court now looks at the merits of the
 5   motion for default judgment.
 6   I.    Motion for Default Judgment
 7         Federal Rule of Civil Procedure 55 provides that “[w]hen a party against whom a
 8   judgment for affirmative relief is sought has failed to plead or otherwise defend . . . . the
 9   clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). Here, Plaintiff filed a request
10   for entry of default and default was entered on September 28, 2018. (Dkt. Nos. 8, 9, 10.)
11   After default is properly entered, a party seeking relief other than a sum certain must
12   apply to the Court for a default judgment. Fed. R. Civ. P. 55(b).
13         The Ninth Circuit looks to seven factors to assist the court in determining whether
14   default judgment is appropriate. The seven factors are:
15         (1) the possibility of prejudice to the plaintiff;
           (2) the merits of the plaintiff’s substantive claim;
16
           (3) the sufficiency of the complaint;
17         (4) the sum of money at stake in the action;
           (5) the possibility of a dispute concerning material facts;
18
           (6) whether the default was due to excusable neglect; and;
19         (7) the strong policy underlying the Federal Rules of Civil Procedure
           favoring decisions on the merits.
20
21
     Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986). Upon default, the factual
22
     allegations in the complaint are taken as true, except those related to the amount of
23
     damages. Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977); see Fed. R.
24
     Civ. P. 8(b)(6). The decision to grant or deny default judgment is within the discretion of
25
     the district court. Eitel, 782 F.2d at 1471.
26
     ///
27
                                                    5
28                                                                                  18cv947-GPC(BGS)
 1   A.    Prejudice to the Plaintiff
 2         Under the first factor, the Court must examine whether Plaintiff will be prejudiced
 3   if the Court denies default judgment. See Eitel, 782 F.2d at 1471. Since default
 4   judgment is the only means to compensate Plaintiff, denial of his request for default
 5   judgment will effectively immunize Defendants from liability and leave Plaintiff without
 6   redress. See Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998, 1007 (C.D. Cal. 2014)
 7   (plaintiff will suffer prejudice as ADA plaintiff will be without recourse against the
 8   defendant); Amini Innovation Corp. v. KITY Int’l Mktg., 768 F. Supp. 2d 1049, 1054
 9   (C.D. Cal. 2011) (finding prejudice to plaintiff where “a default judgment is the only
10   means available for compensating [p]laintiff for [d]efendants’ violations”); Wecosign,
11   Inc. v. IFG Holdings, Inc., 845 F. Supp. 2d 1072, 1081 (C.D. Cal. 2012) (same).
12   Plaintiff, as a disabled person, contends he will suffer prejudice if default is not entered
13   as he will be without recourse. Because failure to enter default judgment for Plaintiff
14   would be prejudicial, this factor weighs in favor of default judgment.
15   B.    Merits and Sufficiency of the Complaint
16         Under the second and third factors, the Court must examine the merits of the
17   plaintiff’s substantive claim and the sufficiency of the complaint. See Eitel, 782 F.2d at
18   1471. These factors “require that a plaintiff ‘state a claim on which the [plaintiff] may
19   recover.’” Pepsico, Inc. v. California Sec. Cans, 238 F. Supp. 2d 1172, 1175 (C.D. Cal.
20   2002) (citing Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir. 1978) (suggesting that the
21   issue is whether the allegations in the complaint state a claim upon which plaintiff can
22   recover)).
23         Plaintiff alleges violations of the ADA, 42 U.S.C. § 12101 et seq.; and the Unruh
24   Act, California Civil Code section 51-53.
25         Congress passed the ADA, 42 U.S.C. § 12101 et seq., in 1990 “to provide clear,
26   strong, consistent, enforceable standards addressing discrimination against individuals
27
                                                   6
28                                                                                  18cv947-GPC(BGS)
 1   with disabilities.” 42 U.S.C. § 12101(b)(2). Title III of the ADA prohibits
 2   discrimination by public accommodations. 42 U.S.C. § 12182(a). One form of
 3   discrimination prohibited by the ADA includes “a failure to remove architectural barriers
 4   . . . in existing facilities . . . where such removal is readily achievable.” 42 U.S.C. §
 5   12182(b)(2)(A)(iv). Readily achievable means “easily accomplishable and able to be
 6   carried out without much difficulty or expense.” 42 U.S.C. § 12181(9).
 7         “To prevail on a Title III discrimination claim, the plaintiff must show that (1) she
 8   is disabled within the meaning of the ADA; (2) the defendant is a private entity that
 9   owns, leases, or operates a place of public accommodation; and (3) the plaintiff was
10   denied public accommodations by the defendant because of her disability.” Molski v.
11   M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007) (citing 42 U.S.C. §§ 12182(a)-(b)).
12   In addition, “[t]o succeed on an ADA claim of discrimination on account of one's
13   disability due to an architectural barrier, the plaintiff must also prove that: (1) the existing
14   facility at the defendant's place of business [or property] presents an architectural barrier
15   prohibited under the ADA and (2) the removal of the barrier is readily achievable.”
16   Vogel, 992 F. Supp. 2d at 1008 (citation and internal quotations omitted).
17         On the first factor, Plaintiff alleges and declares that he is a paraplegic and uses a
18   wheelchair for mobility. (Dkt. No. 1, Compl. ¶ 1; Dkt. No. 18-4, Ex. 2, Schutza Decl. ¶
19   2.) The ADA defines disability as “[a] physical or mental impairment that substantially
20   limits one or more major life activities.” 42 U.S.C. § 12102(1). Major life activities as
21   defined by the ADA include walking and standing. Id. § 12102(2). Plaintiff has
22   sufficiently alleged he is disabled within the meaning of the ADA.
23         Second, Plaintiff complains that “Cilantro Taco Shop and Yum Yum Donuts are
24   facilities open to the public, places of public accommodation, and business
25   establishments.” (Dkt. No. 1, Compl. ¶ 9.) Because eating and drinking establishments
26
27
                                                    7
28                                                                                   18cv947-GPC(BGS)
 1   are places of public accommodation, the second factor is satisfied. See 42 U.S.C. §
 2   12181(7)(B).
 3         Next, Plaintiff must demonstrate that the existing facility at the defendant’s place
 4   of business presents an architectural barrier prohibited under the ADA and that removal
 5   of the barrier is readily achievable. See Vogel, 992 F. Supp. 2d at 1008.
 6         To determine if a facility is readily accessible is determined by regulations
 7   promulgated by the Department of Justice entitled American with Disabilities Act
 8   Accessibility Guidelines (“ADAAG”). Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d
 9   939, 945 (9th Cir. 2011). “The ADAAG provides the objective contours of the standard
10   that architectural features must not impede disabled individuals’ full and equal enjoyment
11   of accommodation.” Id. “There are two versions of these standards, one published in
12   1991 and one in 2010. 28 C.F.R. pt. 36, app. D (“1991 Standards”); Nondiscrimination
13   on the Basis of Disability by Public Accommodations and in Commercial Facilities, 75
14   Fed. Reg. 56236–01, 56250 (Sept. 15, 2010) (codified in 28 C.F.R. pt. 36) (“2010
15   Standards”).” Dodson v. Joseph Esperanca, Jr., LLC, No. 12cv2132-TLN-EFB, 2013
16   WL 6328274, at *2 (E.D. Cal. Dec. 4, 2013). “For facilities in existence prior to March
17   15, 2012, compliance with either set of Standards insulates a defendant from liability.”
18   Id. (citing 28 C.F.R § 36.304(d)(2)(i) (“Elements that have not been altered in existing
19   facilities on or after March 15, 2012 and that comply with . . . the 1991 Standards are not
20   required to be modified in order to comply with the requirements set forth in the 2010
21   Standards.”)).
22         Plaintiff contends that the parking spaces and access aisles are not level. (Dkt. No.
23   1, Compl. ¶ 29.) The 1991 and 2010 ADAAG require disabled parking spaces and access
24   aisles to be level with surface slopes not exceeding 2%. See 28 C.F.R. pt. 36, App. D, §
25   4.6.3 (“Parking spaces and access aisles shall be level with surface slopes not exceeding
26   1:50 (2%) in all directions.”); 36 C.F.R. pt. 1191, app. D, § 502.4 (“Parking spaces and
27
                                                  8
28                                                                               18cv947-GPC(BGS)
 1   access aisles serving them shall comply with 302. Access aisles shall be at the same level
 2   as the parking spaces they serve. Changes in level are not permitted. EXCEPTION:
 3   Slopes not steeper than 1:48 [2.08%] shall be permitted.”)
 4         Here, Plaintiff’s investigator determined that the accessible parking stall in front of
 5   Yum Yum Donut’s had a slope that measured 12.2%. (Dkt. No. 18-5, Ex. 3, Louis Decl.
 6   ¶ 4.) The reserved parking space next to Cilantro Taco Shop had an access aisle but had
 7   visibly significant slopes running within the access aisle and stall. (Id. ¶ 5.) The reserved
 8   parking stall had a cross slope as high as 8% and the access aisle had a cross slope as
 9   high as 6.6%. (Id. ¶ 5.) Therefore, Plaintiff has shown that the accessible parking slopes
10   do not comply with ADAAG.
11         Moreover, Plaintiff alleges that there is a lack of accessible parking in front of
12   Yum Yum Donuts. (Dkt. No. 1, Compl. ¶¶ 31, 32.) Any business that provides parking
13   spaces must provide a specified number of accessible parking spaces. The 1991 Standard
14   requires that one in every eight of those accessible parking spaces but not less than one
15   must be a “van” accessible parking space, i.e., having an eight-foot access aisle. 28
16   C.F.R. Pt. 36, App. D, § 4.1.2(5). Under the 2010 Standards, one in every six accessible
17   parking spaces must be van accessible. 36 C.F.R. pt. 1191, App. B, § 208.2.4 (“For every
18   six or fraction of six parking spaces required by 208.2 to comply with 502, at least one
19   shall be a van parking space complying with 502.”). Plaintiff’s investigator counted 68
20   parking stalls in the parking lot and three were marked as reserved for person with
21   disabilities. (Dkt. No. 18-5, Ex. 3, Louis Decl. ¶ 3.) The number of accessible parking
22   spaces do not comply with the ADAAG.
23         Next, the issue of whether the removal of these barriers is “readily achievable” is
24   an affirmative defense and is waived if not raised. Wilson v. Haria and Gogri Corp., 479
25   F. Supp. 2d 1127, 1133 n. 7 (E.D. Cal. 2007). Since Defendants have not appeared in
26   this lawsuit to raise the affirmative defense, the defense is waived. See id. at 1134
27
                                                   9
28                                                                                 18cv947-GPC(BGS)
 1   (“[D]efendant waived its ability to make this argument when it failed to plead that the
 2   barrier removal was not ‘readily achievable’ as an affirmative defense.”). Accordingly, a
 3   plaintiff is not required to “come forward with any evidence regarding barrier removal.”
 4   Id. at 1133 n.7. In sum, Plaintiff has sufficiently stated a claim for violations of Title III
 5   of the ADA.
 6         The Unruh Act provides that “[a]ll persons within the jurisdiction of this state are
 7   free and equal, and no matter what their . . . disability, medical condition . . . are entitled
 8   to the full and equal accommodations, advantages, facilities, privileges, or services in all
 9   business establishments of every kind whatsoever.” Cal. Civ. Code § 51(b). The Unruh
10   Act provides that a violation of the ADA is a violation of the Unruh Act. Cal. Civ. Code,
11   § 51(f). Therefore, because Plaintiff has alleged a claim for violations of the ADA, he
12   has also alleged a claim for violations of the Unruh Act.
13         The Court concludes that Plaintiff has sufficiently alleged violations of the ADA
14   and the Unruh Act and satisfied the second and third factors under Eitel.
15   C.    Sum of Money at Stake
16         Having found Plaintiff’s causes of action sufficiently pled, the Court examines the
17   amount at stake in relation to the seriousness of Defendants’ conduct. See Eitel, 782 F.2d
18   at 1471-72; Wecosign, Inc., 845 F. Supp. 2d at 1082. “Default judgment is disfavored
19   where the same [sic] of money at stake is too large or unreasonable in light of defendant’s
20   actions.” J & J Sports Prods., Inc. v. Betancourt, No. 08cv937 JLS (POR), 2009 WL
21   3416431, at *3 (S.D. Cal. Oct. 20, 2009) (Sammartino, J.) (quoting Truong Giang Corp.
22   v. Twinstar Tea Corp., No. C 06-03594 JSW, 2007 WL 1545173, at *12 (N.D. Cal. May
23   29, 2007) (internal quotations omitted)).
24         Here, the Plaintiff seeks $9,442.50. (Dkt. No. 18-1 at 15.) He argues that courts
25   typically grant default judgment in Unruh Act and ADA cases in these amounts. See
26   Vogel, 992 F. Supp. 2d at 1012 (granting $13,739.20 in ADA case concluding that courts
27
                                                    10
28                                                                                   18cv947-GPC(BGS)
 1   frequently grant default judgment and impose similar financial liabilities on the
 2   defendant) (citing Moore v. Cisneros, No. 1:12–cv–00188 LJO SKO, 2012 WL 6523017,
 3   *4 (E.D. Cal. Dec. 13, 2012) (noting that an award of $10,119.70 on default judgment
 4   was “not a particularly large sum of money, nor does it appear unreasonable in light of
 5   Defendants' actions”); Johnson v. Huynh, No. CIV S–08–1189 JAM DAD, 2009 WL
 6   2777021, *2 (E.D. Cal. Aug. 27, 2009) (holding that $12,000 was a “relatively small
 7   award of damages” in a default judgment case)). Thus, this factor supports default
 8   judgment. As to the injunctive relief Plaintiff seeks, “[a]lthough not a form of monetary
 9   recovery, [an] injunction will undoubtedly require that [defendant] spend money to
10   remove the barriers.” Vogel, 992 F.Supp.2d at 1012. But “the ADA limits this liability
11   to removal of barriers that is readily achievable, and in this way caps a defendant's
12   liability.” Id. The Court finds that the sum of money and injunctive relief at issue are
13   reasonably proportionate to the harm caused by defendant's actions.
14   D.    Possibility of a Dispute Concerning Material Facts
15         The fifth Eitel factor examines the likelihood of dispute between the parties
16   regarding the material facts of the case. Eitel, 782 F.2d at 1471-72. “Where a plaintiff
17   has filed a well-pleaded complaint, the possibility of dispute concerning material facts is
18   remote.” Wecosign, Inc, 845 F. Supp. 2d at 1082. Here, Plaintiff has set forth adequate
19   allegations to support an ADA and Unruh Act violations. Defendants have not responded
20   to the complaint or any of Plaintiff’s filings. The Court finds that Defendants are
21   unlikely to appear to contest this matter, and therefore, this factor favors entry of default
22   judgment.
23   E.    Whether the Default was Due to Excusable Neglect
24         The sixth Eitel factor examines whether Defendants’ failure to respond can be
25   attributed to excusable neglect. See Eitel, 782 F.2d at 1472. This factor weighs in favor
26   of entry of default judgment where the defendants were properly served. Landstar
27
                                                   11
28                                                                                  18cv947-GPC(BGS)
 1   Ranger, Inc. v. Parth Enters., Inc., 725 F. Supp. 2d 916, 922 (C.D. Cal. 2010). Plaintiff
 2   has served Defendants and filed summons returned executed on the complaint and also
 3   proof of service to show Defendants are aware of this litigation. (Dkt. Nos. 6, 7.)
 4   Defendants’ failure to appear and litigate this matter, therefore, is not likely based on
 5   excusable neglect. This factor weighs in favor of default judgment.
 6   F.    The Policy of Decisions on the Merits
 7         The final Eitel factor examines whether the strong policy favoring deciding cases
 8   on the merits prevents a court from entering default judgment. Eitel, 782 F.2d at 1472.
 9   Generally, default judgments are disfavored, and a case should be decided on the merits
10   when possible. Pena v. Seguros La Comercial, S.A., 770 F.2d 811, 814 (9th Cir. 1985).
11   However, where a defendant’s failure to appear “makes a decision on the merits
12   impracticable, if not impossible,” entry of default judgment is warranted. Pepsico, Inc.,
13   238 F. Supp. 2d at 1177. As Defendants have failed to appear or respond in this matter, a
14   decision on the merits is impossible. Accordingly, the Court is not precluded from
15   entering default judgment against Defendants.
16         In assessing all the factors, the Court concludes that the Eitel factors weigh in favor
17   of default judgment.
18   G.    Relief Sought
19         Upon default, the factual allegations in the complaint are taken as true, except
20   those related to the amount of damages. Geddes, 559 F.2d at 560; see Fed. R. Civ. P.
21   8(b)(6). Allegations of damages must be proven. See Geddes, 559 F.2d at 560. “The
22   plaintiff is required to provide evidence of its damages, and the damages sought must not
23   be different in kind or amount from those set forth in the complaint.” Amini Innovation
24   Corp. v. KTY Int’l. Mktg., 768 F. Supp. 2d 1049, 1054 (C.D. Cal. 2011) (citing Philip
25   Morris USA, Inc. v. Castworld Prods., Inc., 219 F.R.D. 494, 498 (C.D. Cal. 2003)).
26   When “proving-up” damages, Plaintiff may submit declarations. Philip Morris USA,
27
                                                   12
28                                                                                 18cv947-GPC(BGS)
 1   Inc., 219 F.R.D. at 498. “Plaintiff's burden in ‘proving up’ damages is relatively lenient.”
 2   Id. Should default be entered, it is within the province of the court’s power to use
 3   evidence or facts from the record to fix the amount which the plaintiff is lawfully entitled
 4   to recover and give judgment accordingly. Pope v. United States, 323 U.S. 1, 12 (1944).
 5            1.    Unruh Act Statutory Damages
 6            Plaintiff seeks statutory damages in the amount of $4,000 as provided under the
 7   Unruh Act. The Unruh Act provides that a plaintiff is entitled to recover $4,000 for each
 8   occasion on which he was denied equal access. Cal. Civ. Code § 52(a). Here, Plaintiff
 9   has asserted he was denied access to the facilities at least once on February 6, 2018.
10   (Dkt. No. 18-4, Ex. 2, Schutza’s Decl. ¶¶ 5-7, 9.) Therefore, an award of $4,000 in
11   statutory damages is appropriate.
12            2.    Attorney’s Fees and Costs
13            Plaintiff next requests attorneys’ fees in the amount of $4,782.50 for 12.1 hours
14   worked on this case and $660 in costs for a total of $5,422.50 under the ADA and Unruh
15   Act. Under both the ADA and the Unruh Act, a prevailing plaintiff is entitled to an
16   award of reasonable attorney’s fees and costs. See 42 U.S.C. § 12205; Cal. Civ. Code §
17   52(a).
18            The Ninth Circuit applies the lodestar approaching to determine whether the
19   attorney’s fees are reasonable in ADA cases. Antoninetti v. Chipotle Mexican Grill, Inc.,
20   643 F.3d 1165, 1176 (9th Cir. 2010). Plaintiff seeks $4,782.50 for 12.1 hours worked on
21   this case. (Dkt. No. 18-3, Ex. 1 at 9.)
22                  a.     Lodestar Calculations
23                         i.    Reasonable Hourly Rate
24            A reasonable hourly rate “is that prevailing in the community for similar work.”
25   Kearney v. Foley and Lardner, 553 F. Supp. 2d 1178, 1185 (S.D. Cal. 2008) (quoting
26   PLCM Group v. Drexler, 22 Cal. 4th 1084, 1095 (2000)). The relevant community is
27
                                                    13
28                                                                                 18cv947-GPC(BGS)
 1   usually the forum in which the district court sits. Perdue v. Kenny A. ex rel. Winn, 559
 2   U.S. 542, 551 (2010) (the lodestar looks to “the prevailing market rates in the relevant
 3   community.”). Courts should consider factors such as “including the novelty and
 4   difficulty of the issues, the skill required to try the case, whether or not the fee is
 5   contingent, the experience held by counsel and fee awards in similar cases.” Moreno v.
 6   City of Sacramento, 534 F.3d 1106, 1114 (9th Cir. 2008). Ordinarily, “[a]ffidavits of the
 7   [prevailing party's] attorney[s] and other attorneys regarding prevailing fees in the
 8   community, and rate determinations in other cases . . . are satisfactory evidence of the
 9   prevailing market rate.” United Steelworkers of Am. v. Phelps Dodge Corp., 896 F.2d
10   403, 407 (9th Cir. 1990). “[D]eclarations filed by the fee applicant do not conclusively
11   establish the prevailing market rate.” Camacho v. Bridgeport Fin., Inc., 523 F.3d 973,
12   980 (9th Cir. 2008). The moving party bears the burden of establishing the
13   reasonableness of the hourly rates requested. Id.
14         Plaintiff’s counsel submitted a declaration to support the attorneys’ fee request.
15   (Dkt. No. 18-3, Ex. 1, Price Decl.) Attorney Mark Potter has 25 years of experience
16   practicing disability law and prosecuted over 2,000 disability cases and has a billing rate
17   of $425 per hour. (Id. ¶ 7.) Attorney Russell Handy is also billed at $425 per hour and
18   has been practicing disability litigation for 20 years and prosecuted over 1,000 disability
19   cases. (Id. ¶ 8.) Attorney Phyl Grace has been practicing for over 24 years and focused
20   exclusive on disability litigation for the past ten years and seeks $425 per hour. (Id. ¶ 9.)
21   Attorney Christina Carson has practiced disability law for more than six years and
22   requests $350 per hour. (Id. ¶ 10.) Finally, Attorney Dennis Price, who has prosecuted
23   over 500 ADA case seeks a rate of $350 per hour. (Id. ¶ 11.) Without citing to specific
24   cases, counsel represents that these rates have been granted in scores of federal court
25   rulings granting default judgment. (Id. ¶¶ 7-11.)
26
27
                                                    14
28                                                                                    18cv947-GPC(BGS)
 1         However, the relevant community to determine reasonable hourly rates is the
 2   Southern District of California. Plaintiff does not support his attorneys’ fees request with
 3   affidavits of other attorneys about prevailing fees in the community or rate
 4   determinations in other Southern District of California cases. As the Ninth Circuit stated,
 5   “[d]eclarations filed by the fee applicant do not conclusively establish the prevailing
 6   market rate.” Camacho, 523 F.3d at 980. Accordingly, because Plaintiff has failed to
 7   meet his burden to demonstrate the reasonable hourly rate, the Court DENIES Plaintiff’s
 8   request of $4,782.50 in attorneys’ fees.
 9         Costs in this case includes the investigator fee of $200, filing fee of $400 and
10   service costs of $60.00 for a total of $660.00. (Dkt. No. 18-3, Ex. 1 at 8.) These are
11   reasonable costs and the Court GRANTS Plaintiff’s request for costs.
12         3.     Injunctive Relief
13         Plaintiff also seeks injunctive relief compelling Defendants “to provide compliant
14   accessible parking spaces at the property located at 7520 and 7550 El Cajon Blvd., La
15   Mesa, California, in compliance with the Americans with Disabilities Act Accessibility
16   Guidelines.” (Dkt. No. 18-8, Proposed Judgment.)
17         Both the ADA and the Unruh Act expressly permit injunctive relief. 42 U.S.C. §
18   12188(a)(2); Cal. Civ. Code § 52.1(h). Where an ADA claim is predicated upon a
19   violation of the ADA's accessibility provisions, “injunctive relief shall include an order to
20   alter facilities to make such facilities readily accessible to and usable by individuals with
21   disabilities.” 42 U.S.C. § 12188(a)(2). “A plaintiff is not required to satisfy the other
22   prerequisites generally needed for injunctive relief since ‘[t]he standard requirements for
23   equitable relief need not be satisfied when an injunction is sought to prevent the violation
24   of a federal statute which specifically provides for injunctive relief.’” Vogel, 992 F.
25   Supp. 2d at 1015 (quoting Antoninetti, 643 F.3d at 1175-76).
26
27
                                                   15
28                                                                                  18cv947-GPC(BGS)
 1         Plaintiff has sufficiently alleged architectural barriers that violate the ADAAG and
 2   provided evidence of the architectural barriers at issue. Accordingly, injunctive relief is
 3   appropriate.
 4                                           Conclusion
 5         Based on the above, the Court GRANTS Plaintiff’s motion for default judgment,
 6   GRANTS Plaintiff’s motion for statutory damages in the amount of $4,000 and costs in
 7   the amount of $660 for a total of $4,660.00 against Defendants Oakland Sutter Hotel, LP
 8   now known as Five Hills, L.P and Ten Oaks, Inc. Defendants must provide accessible
 9   parking spaces at the property located at 7520 and 7550 El Cajon Blvd., La Mesa,
10   California in compliance with the Americans with Disabilities Act Accessibility
11   Guidelines. The Court also DENIES Plaintiff’s motion for attorney’s fees. The hearing
12   date set for November 22, 2019 shall be vacated.
13         IT IS SO ORDERED.
14   Dated: November 20, 2019
15
16
17
18
19
     cc:
20
     Ten Oaks Inc.,
21   A California Corporation
22   1547 Palos Verdes Mall #224
     Walnut Creek CA 94597
23
24   Oakland Sutter Hotel
     A California Corporation
25   1547 Palos Verdes Mall #224
26   Walnut Creek CA 94597

27
                                                  16
28                                                                                18cv947-GPC(BGS)
